Rhodes, C. J.,
delivered the opinion of the Court.
The property is described in the assessment roll as follows :
“81,160 acres grazing land, value.............$32,464
18,193
$50,657
And 200 acres of grain land, value $10,000, on the San Joaquin, Santiago de Loneas, and Santa Ana ranches, in Los Angeles County. Improvements on the San Joaquin ranch, $1,000.” The description is vague, indefinite and uncertain, and insufficient to designate any parcel of land. It is impossible to say whether the whole, or a part, or, if a part, what part, of either of those ranches, was intended to be assessed to the defendants. (See People v. Pico, 20 Cal. 596; People v. Mariposa Company, 31 Cal. 198.)
The complaint of the District Attorney, filed with the Board of Equalization, is insufficient, under the authority of People v. Reynolds (28 Cal. 111), to give the Board jurisdiction to increase the assessment. He “complains of the assessment set opposite to each name thereon [the assessment list], and prays the Board to hear evidence in each and *674every case, and every name on said assessment list, as to the value of the property therein assessed, and to change the value as to them may seem just, and that the valuation may be reduced or raised as to them may seem just and equitable.” This is not a complaint that the valuation in any case, or of any parcel of property, is too low; and even if he had specified any parcel of property, and the name of the person to whom it was assessed, the complaint would have amounted only to an allegation that the valuation of such parcel of property was incorrect, without stating Avhether it was too high or too low. The complaint states no fact, and is entirely nugatory for any purpose.
Judgment reversed and cause remanded.